            Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    MARK BOWMAN,                               )
                                               )
                    Plaintiff,                 ) Civil Action No. 2: 20-cv-00135
                                               )
            vs.                                )
                                               ) Chief United States Magistrate Judge
    JOHN E. WETZEL, Secretary of Corrections   ) Cynthia Reed Eddy
    of the Commonwealth of Pennsylvania, in    )
    official and individual capacity; and      )
    MELINDA ADAMS, Superintendent of SCI-      )
    Mercer, in her official and individual     )
    capacity,                                  )
                    Defendants.                )
                                       MEMORANDUM OPINION 1

         Plaintiff Mark Bowman brings this civil rights action under 42 U.S.C. § 1983, raising claims

under the Fourth, Fifth, Eighth, and Fourteenth Amendments to the United States Constitution. These

claims arise out of his confinement for approximately 295 days in the Restricted Housing Unit

(“RHU”) at the State Correctional Institution at Mercer, Pennsylvania (“SCI-Mercer”). Named as

Defendants are John Wetzel, the Secretary of Pennsylvania Department of Corrections (“DOC”) and

SCI-Mercer Superintendent Melinda Adams.

         Pending before the Court is Defendants’ motion to dismiss the Complaint. (ECF No. 7). For

the reasons below, the motion will be granted in part and denied in part.

                                       I. Procedural History

         Plaintiff commenced this action by filing a Complaint on January 29, 2020. (ECF No. 1). In

Count I of the Complaint, Plaintiff alleges that his indefinite confinement in the RHU constituted

cruel and unusual punishment in violation of the Eighth Amendment. In Count II, Plaintiff claims


1
        In accordance with the provisions of 28 U.S.C. § 636(c)(1), all parties have voluntarily
consented to have a United States Magistrate Judge conduct proceedings here, including trial and
entry of final judgment. See ECF Nos. 11 and 12.
                                                  1
           Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 2 of 17




that his confinement without an explanation, a hearing or an opportunity for review, as well as

Defendants’ failure to transport him to preliminary hearings, violated his due process rights under the

Fourth, Fifth, and Fourteenth Amendments. And in Count III, Plaintiff claims that Defendants failure

to deliver to him correspondence from his attorney, public officials and other individuals and to send

out his correspondence violated his due process rights under the Fifth and Fourteenth Amendments.

Together with monetary damages, Plaintiff seeks injunctive and declaratory relief, attorneys’ fees,

and other relief.

        Defendants have filed this motion to dismiss for failure to state a claim, with brief in support,

(ECF Nos. 7 and 8), to which Plaintiff has responded in opposition. (ECF No. 13). The matter is ripe

for disposition.

                                        II. Standard of Review

        The Supreme Court has issued two decisions that pertain to the standard of review for failure

to state a claim upon which relief could be granted. The Supreme Court held that a complaint must

include factual allegations that “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W]ithout

some factual allegation in the complaint, a claimant cannot satisfy the requirement that he or she

provide not only ‘fair notice’ but also the ‘grounds’ on which the claim rests.” Phillips v. County of

Allegheny, 515 F.3d 224, 232 (3d Cir. 2008). In determining whether a plaintiff has met this standard,

a court must reject legal conclusions unsupported by factual allegations, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements;” “labels and conclusions;”

and “ ‘naked assertion[s]’ devoid of ‘further factual enhancement.’ ” Iqbal, 556 U.S. at 678 (citations

omitted). Mere “possibilities” of misconduct are insufficient. Id. at 679. The Court of Appeals has

summarized the inquiry as follows:



                                                     2
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 3 of 17




       To determine the sufficiency of a complaint, a court must take three steps. First, the
       court must “tak[e] note of the elements a plaintiff must plead to state a claim.” Ashcroft
       v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1947, 173 L.Ed.2d 868 (2009). Second, the
       court should identify allegations that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Id. at 1950. Third, “whe[n] there are well-
       pleaded factual allegations, a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement for relief.” Id. This means that our
       inquiry is normally broken into three parts: (1) identifying the elements of the claim,
       (2) reviewing the complaint to strike conclusory allegations, and then (3) looking at
       the well-pleaded components of the complaint and evaluating whether all of the
       elements identified in part one of the inquiry are sufficiently alleged.

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

                                      III. Factual Background

       In 2014, Plaintiff was charged with theft in Ohio. He pled guilty and was placed on four years

probation. He eventually relocated from Ohio to Grove City, Pennsylvania. His probation was

transferred from Columbiana County, Ohio, to the Board of Probation and Parole in Mercer County,

Pennsylvania. (Compl. ¶¶ 16-18).

       On August 20, 2018, Plaintiff was arrested in Venango County on Identity Theft charges,

arraigned, and released on his own recognizance. That day, Plaintiff received a call from his probation

officer asking him to come into the probation office the next day. When Plaintiff arrived at the

probation office, he was arrested for an alleged probation violation and transported directly to SCI-

Mercer. (Id., ¶¶ 23-25).

       Upon his arrival at SCI-Mercer, he was placed in a Security Level 5 cell in the Restrictive

Housing Unit (“RHU”), which is also known as “Administrative Custody,” “solitary confinement,”

or “the hole.” Plaintiff was not allowed to make a phone call for approximately four days, was not

informed how long he would be incarcerated, and was not informed of any court or hearing dates

related to the charges against him or his incarceration. (Id., ¶¶ 26 - 28). He notes that according to

the Inmate Handbook, inmates are suppose to receive a written explanation of the reason for



                                                   3
           Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 4 of 17




administrative custody within 24 hours of such placement and have a hearing within seven days of

such placement as well as a right to appeal. (Id. ¶¶ 29-35).

        In September 2018, Plaintiff was transported to Venango County Courthouse. He was not

informed as to the nature of the September proceedings, but received a list of court dates in November

and December. He was never afforded a preliminary hearing on the underlying Venango County

charge. And, he was never afforded a hearing, nor was he ever notified that such a hearing was

scheduled in Columbiana County, Ohio, to determine whether there was probable cause to believe

that Plaintiff had violated the terms of his Ohio probation. Plaintiff remained in “the hole” at SCI-

Mercer for approximately five months, until he was transported on January 22, 2019, back to the

Venango County Jail. He remained in the county jail for approximately one week. Apparently a

Pretrial Conference had been scheduled for January 22, 2019, which he did not attend and for which

he received no notice. (Id. ¶¶ 36-43).

        Shortly thereafter, Plaintiff was transferred back to SCI-Mercer, where he was again placed

in solitary confinement. On June 2 or 3, 2019, Plaintiff was transported back to Venango County Jail,

and on that day pled guilty to the identity theft charges.     Plaintiff’s counsel called Columbiana

County, Ohio, to determine the status of Plaintiff’s probation. Counsel was informed that six separate

hearings had been scheduled in Ohio regarding Plaintiff’s probation, and the charge against him had

been finally dropped. Plaintiff had not been notified of any of the Ohio hearings. (Id., ¶¶ 48-60).

Plaintiff was returned to SCI-Mercer, where he remained for another ten days before being released.

(Id., § 64).

        Plaintiff was incarcerated in solitary confinement for approximately 295 days. He alleges that

while he was incarcerated in solitary confinement, correctional officers periodically ransacked his

cell, often destroying his personal notes. (Id., § 66).



                                                    4
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 5 of 17




       Plaintiff asserts that as a result of his long incarceration, he lost his business and his marriage

ended in divorce. During his incarceration in solitary confinement, Plaintiff was isolated from any

meaningful human contact. His isolation caused him to experience severe depression and anxiety, and

multiple episodes of suicidal ideation. Plaintiff has been diagnosed with Posttraumatic Stress

Disorder, Severe Depression, Anxiety, and Panic Disorder. (Compl. ¶¶74-78.)

                                            IV. Discussion

       Section 1983 provides that:

       Every person who, under color of any statute, ordinance, regulation, custom, or usage
       of any State or Territory or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or any other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress. . . .

42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution and

federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979). “The first step

in any such claim is to identify the specific constitutional right allegedly infringed.” Albright v.

Oliver, 510 U.S. 266, 271 (1994).

       Plaintiff alleges violations of his Eighth Amendment right to be free from cruel and unusual

punishment and of his due process rights under the Fourth, Fifth, and Fourteenth Amendments. Each

of Plaintiff’s claims will be addressed below.

       A. Plaintiff’s Eighth Amendment Claim (Count I)

       In Count I, Plaintiff alleges that Defendants’ act of incarcerating him indefinitely in the RHU

constituted cruel and unusual punishment in violation of the Eighth Amendment. 2 Defendants



2
      Defendants argue that Plaintiff’s confinement was not “indefinite” because his confinement
would and did end after resolution of his alleged parole violation. Defs’ Br. at 9. (ECF No. 8).
                                                   5
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 6 of 17




contend that this allegation does not rise to the level of an Eighth Amendment claim because Plaintiff

was not deprived of basic human needs such as food, clothing, shelter, sanitation, medical care or

personal safety. Plaintiff responds that “courts have begun to recognize a ‘growing consensus’ about

the ‘extremely serious and potentially dire consequences of lengthy exposure to the conditions of

solitary confinement.” Pl’s Br. at 13 (citing Curtis v. Wetzel, 763 F. App’x 259, 265 (3d Cir.

2019)(citing Palakovik v. Wetzel, 854 F.3d 209, 226-65 (3d Cir. 2017)).

       The Court of Appeals for the Third Circuit has held that “the Eighth Amendment’s Cruel and

Unusual Punishments Clause does not apply until ‘after sentence and conviction’.” Hubbard v.

Taylor, 399 F.3d 150, 164 (3d Cir. 2005) (“Hubbard I”) (footnote omitted) (quoting Graham, 490

U.S. at 392 n.6)). See also Murray v. Keen, 763 F. App’x 253, 255 (3d Cir. Feb. 20, 2019) (“sentenced

prisoners are protected only from punishment that is ‘cruel and unusual’ while pretrial detainees are

protected from any punishment” (citing Hubbard I, 399 F.3d at 166-67)). Thus, while the parties

have not addressed it, a threshold issue that must be addressed is Plaintiff’s status while incarcerated.

       Our appellate court has held that individuals remain pretrial detainees until such time as they

are sentenced. See Stevenson v. Carroll, 495 F.3d 62, 67 (3d Cir. 2007). Although the Complaint

does not explicitly reference Plaintiff’s status, his brief in opposition to the motion to dismiss asserts

that he was a pretrial detainee. See ECF No. 13 at 6 (“Plaintiff, a pretrial detainee, was presumed

innocent of the charges against him, and had not been accused of any prison infractions.”). According

to the facts alleged in the Complaint, he had been arrested but not yet tried, convicted or sentenced




Plaintiff responds that after he was taken into custody, “he was placed in solitary confinement without
any explanation other than that it was due to his status as an [accused] out of state parole violator, and
without any review of his confinement.” Pl’s resp. at 7. ECF No. 13). Further, his “confinement was
undefined for the vast majority of its duration.” Id.
                                                    6
           Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 7 of 17




when he was sent to SCI-Mercer and then confined in the RHU. Thus, for purposes of this analysis,

the Court concludes that at the time of the events at issue, Plaintiff was a pretrial detainee. 3

       Because Plaintiff was a pretrial detainee, his claims must be made and addressed under the

Fourteenth Amendment’s due process clause, not the Eighth Amendment’s cruel and unusual

punishments clause. Plaintiff has therefore failed to state an Eighth Amendment claim and Count I

will be dismissed.

       B. Plaintiff’s Due Process Claims (Count II)

       In Count II of the Complaint, Plaintiff alleges that he has been deprived of his due process

rights under the Fourth, Fifth, and Fourteenth Amendments.

               1. Fourth and Fifth Amendment Claims

       The Fourth Amendment prohibits unreasonable searches and seizures. Plaintiff argues that

“his arrest and incarceration constituted an unreasonable seizure under the Fourth Amendment

because the duration and character of the seizure – indefinite detention in solitary confinement for the

better part of a year – were manifestly unreasonable.” (ECF No. 13 at 8). But Plaintiff does not allege

that Secretary Wetzel or Superintendent Adams had any involvement in his arrest or the decision to

detain him in prison prior to trial, and he cites no authority that would support his claim that his

detention in SCI-Mercer constituted a “seizure” under the Fourth Amendment. 4 Moreover, while it

is possible, as Defendants suggest, that Plaintiff’s claim may be based upon the searches of his prison

cell as referenced in his Complaint, the Supreme Court has held that “the Fourth Amendment has no




3
       If either party disputes Plaintiff’s status as a pretrial detainee, they may file a motion to
reconsider this issue.
4
       As will be explained below, the Court finds that Plaintiff’s confinement in the RHU for
approximately 295 days without explanation or an opportunity for review states claims for both
substantive and procedural due process violations under the Fourteenth Amendment.
                                                    7
           Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 8 of 17




applicability to a prison cell.” Hudson v. Palmer, 536 U.S. 517, 536 (1984). For these reasons, the

Court finds that Plaintiff has not stated a claim under the Fourth Amendment.

       Plaintiff also alleges that Defendants violated his rights under the due process clause of the

Fifth Amendment. Defendants assert that the Fifth Amendment claim must be dismissed because

this provision applies only to the federal government, not to the acts of state government or state

officials. Santos v. Secretary of D.H.S., 532 F. App’x 29, 33 (3d Cir. 2013) (citing Citizens for Health

v. Leavitt, 428 F.3d 167, 178 n.11 (3d Cir. 2005)). The Court agrees. While Plaintiff cites Curtis v.

Wetzel, 763 F. App’x 259, 265 (3d Cir. Feb. 13, 2019), which held that a prisoner could state a claim

when he was transferred to the RHU as a consequence for failing to admit his offenses as a violation

of his right against self-incrimination, it is inapplicable here. The claim in Curtis was brought under

the Fifth Amendment’s compulsion clause, not the due process clause.

       Thus, Plaintiff’s Fifth Amendment claim will be dismissed.

               2. Fourteenth Amendment Claims

       In Count II, Plaintiff also raises Fourteenth Amendment due process claims based on being

confined to the RHU for approximately 295 days without the opportunity to review his placement in

solitary confinement, Defendants’ failure to transport him to preliminary hearings, and their failure

to comply with internal prison policies. Defendants do not deny that the due process clause of the

Fourteenth Amendment generally applies but contend that Plaintiff cannot state a claim based on the

facts pleaded in this case.

                       a. Substantive Due Process Claim

       The Fourteenth Amendment prohibits states from depriving “any person of life, liberty, or

property, without due process of law.” “The substantive component of the Due Process Clause limits

what government may do regardless of the fairness of the procedures that it employs.” Boyanowski v.



                                                   8
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 9 of 17




Capital Area Intermediate Unit, 215 F.3d 396, 399 (3d Cir. 2000). This “guarantee[s] protect[ion]

against government power arbitrarily and oppressively exercised.” County of Sacramento v. Lewis,

523 U.S. 833, 846 (1998).

       In Bell v. Wolfish, 441 U.S. 520, 535-36 (1979), the Supreme Court established the principle

that “under the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt

in accordance with due process of law.” In determining what constitutes “punishment,” the Court

stated that “if a particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to punishment.” Id. at 539. In

making the determination of whether a challenged condition of confinement amounts to a punishment

of a pretrial detainee, “ ‘[a] court must decide whether the disability is imposed for the purpose of

punishment or whether it is but an incident of some other legitimate governmental purpose’.”

Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008) (“Hubbard II”) (quoting Bell, 441 U.S. at 538)

“[C]onditions that are reasonably related to a penal institution’s interest in maintaining jail security

typically pass constitutional muster.” Bistrian v. Levi, 696 F.3d 352, 373 (3d Cir. 2012) (citing Bell,

441 U.S. at 540). In contrast, a “particular measure amounts to punishment when there is a showing

of express intent to punish on the part of detention facility officials, when the restriction or condition

is not rationally related to a legitimate non-punitive government purpose, or when the restriction is

excessive in light of that purpose.” Id. (internal quotations and citations omitted); see also Hubbard

II, 538 F.3d at 232.

       The Court of Appeals has noted that unconstitutional punishment typically involves both

objective and subjective components. Stevenson, 495 F.3d at 68. The objective component requires

an inquiry into whether the deprivation was sufficiently serious, and the subjective component asks

whether the officials acted with a sufficiently culpable state of mind. Id. (citing Wilson v. Seiter, 501



                                                    9
         Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 10 of 17




U.S. 294, 298 (1991)). As our appellate court observed, the Supreme Court in Bell allowed for an

inference of mens rea where the restriction was arbitrary or purposeless, or where the restriction was

excessive, even if it would accomplish a legitimate governmental objective.

        Critically, the Stevenson court held that dismissal of the complaint by the district court at the

motion to dismiss stage was improper because it could not make the required objective or subjective

inquiries. Id. Similarly, at this stage, this Court cannot make the objective and subjective inquiries

necessary to determine whether Plaintiff’s confinement in the RHU—for which he claims that he was

given no reason—amounted to “punishment.” Cf. Steele v. Cicchi, 855 F.3d 494, 505-06 (3d Cir.

2017) (record established that pretrial detainee was transferred to administrative segregation after

prison received a credible claim that he was coercing other inmates to use a particular outside bail

bonds service; therefore, his substantive due process claim to be free from punishment was dismissed

on summary judgment).

       Thus, the Court finds that Plaintiff has stated a claim that his substantive due process right to

be free from punishment was violated.

       Plaintiff also alleges that Defendants violated his due process rights by not transporting him

to his preliminary hearings. Defendants contend that he was transported from SCI-Mercer to the

Venango County Jail on several occasions, but that “[t]he responsibility for transporting Plaintiff to

his legal appointments would have rested with the Venango County Jail while he was in that entity’s

custody.” Defs’ Br. at 14. They also note that Plaintiff fails to plead that Defendants had adequate

notice of his legal proceedings and refused to transport him or make him available for transportation.

According to Defendants, “[t]he responsibility to transport incarcerated parties to court proceedings

rests on counties and sheriffs, not upon the Pennsylvania Department of Corrections.” Id. On the

current state of the record, the Court cannot conclude whether the failure to transport Plaintiff was



                                                  10
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 11 of 17




solely the result of inadvertence, the fault of the transporting third parties, or whether there is any

factual basis for a claim that the Defendants had some role in a deliberate and wrongful effort to

preclude or delay Plaintiff’s transport. As a result, Defendants’ motion to dismiss this aspect of

Plaintiff’s due process claim will be denied and this issue can be revisited once the record is complete.

                       b. Procedural Due Process Claim

       Plaintiff’s RHU confinement also raises a procedural due process claim. The Supreme Court

has held that “[t]he core of due process is the right to notice and a meaningful opportunity to be

heard.” LaChance v. Erickson, 522 U.S. 262, 266 (1998).

       In Stevenson, the Third Circuit held that “[a]lthough pretrial detainees do not have a liberty

interest in being confined in the general prison population, they do have a liberty interest in not being

detained indefinitely in the SHU without explanation or review of their confinement.” 495 F.3d at 69.

The quantity of process required for administrative transfers of pretrial detainees to the RHU need

not be extensive: prison officials must provide “only an explanation of the reason for their transfer as

well as an opportunity to respond.” Id. at 70 (citing Hewitt v. Helms, 459 U.S. 460, 474 (1983)).

Additional procedures are required when a prisoner is confined in the RHU for disciplinary reasons.

Id.

       Here, Plaintiff has alleged that he was never provided any reason for being placed in the RHU

and was never provided an opportunity to respond. For this reason, the Court finds that he has stated

a claim for a violation of his right to procedural due process. See Stevenson, 495 F.3d at 71 (at the

motion to dismiss stage, it was not possible to discern whether the relationship between the detention

in the RHU and a legitimate governmental purpose is reasonable).

       Defendants argue that Plaintiff cannot base his claim on purported violations of Defendants’

internal policies as set forth in the Inmate Handbook. The Court agrees. As many courts have held,



                                                   11
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 12 of 17




corrections officials cannot be held liable for failing to conform to procedures outlined in inmate

handbooks and other internal prison procedures. See Steele, 855 F.3d at 508 (no standalone protected

liberty interest in prison manual procedures); Waldron v. Wetzel, No . 20-0136, 2020 WL 3084082,

at *6-7 (W.D. Pa. June 10, 2020) (no claim based on failure to follow DOC Inmate Handbook

procedure); McCrudden v. United States, 2016 WL 1259965, at *4 (D.N.J. Mar. 31, 2016) (no right

to sue for prison’s alleged violation of inmate handbook); Atwell v. Lavan, 557 F. Supp. 2d 532, 556

n.24 (M.D. Pa. 2008) (“a prison policy manual does not have the force of law and does not rise to the

level of a regulation”) (citation omitted). Thus, to the extent Plaintiff bases his due process claim on

violations of the Inmate Handbook, Defendants’ motion to dismiss will be granted.

       In summary, with respect to Count II, the motion to dismiss will be granted with respect to

Plaintiff’s claims based on violations of the Inmate Handbook and otherwise denied.

               C. Plaintiff’s Due Process Claims (Count III)

       In Count III, Plaintiff raises due process claims under the Fifth and Fourteenth Amendments

alleging that Defendants failed to deliver his mail and in doing so violated his right to counsel under

the Fifth Amendment. As explained above, the Fifth Amendment claim must be dismissed because

this provision applies only to the federal government, not to the acts of state government or state

officials. Santos v. Secretary of D.H.S., 532 F. App’x 29, 33 (3d Cir. 2013) (citing Citizens for Health

v. Leavitt, 428 F.3d 167, 178 n.11 (3d Cir. 2005)).

       Defendants argue that Plaintiff cannot sustain a claim for Defendants’ failure to deliver

incoming and outgoing mail as “[t]here is no allegation that the Defendants were the responsible party

for this alleged lapse in communication.” Defs’ Br. at 15. Plaintiff responds that the Defendants

failed to both deliver incoming mailed addressed to him and failed to send outgoing mail sent by him

to his attorney and other individuals.



                                                  12
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 13 of 17




       On the current state of the record, the Court cannot conclude that there is no factual basis for

the claim that Defendants are responsible for the “mysterious disappearance of the mail.” As a result,

Defendants’ motion to dismiss will be denied and this issue can be revisited once the record is

complete.

       D. Injunctive and Declaratory Relief

       Defendants argue that Plaintiff cannot obtain injunctive and declaratory relief because he is

no longer incarcerated at SCI-Mercer or in any DOC facility. Courts have held that a prisoner lacks

standing to seek injunctive relief if he is no longer subject to the alleged conditions he seeks to

challenge. See Weaver v. Wilcox, 650 F.2d 22, 27 (3d Cir. 1981). In addition, a prisoner’s release or

transfer from the prison that was the location of the alleged violations moots any claims for injunctive

and declaratory relief. Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003).

       While Plaintiff asserts that his claims are “capable of repetition yet evading review,” the Court

cannot enjoin activity that is not ongoing based on the possibility that it might recur at some future

time. “While there is a ‘narrow exception’ when a case presents a question capable of repetition yet

evading review, Plaintiff does not meet this exception, as ‘[s]peculation that [Plaintiff] could return

to prison does not overcome the mootness doctrine’.” Mayon v. Wetzel, 2017 WL 1211626, at *3

(W.D. Pa. Apr. 3, 2017) (citing Cobb v. Yost, 342 F. App’x 858, 859 (3d Cir. 2009)). See also Abdul-

Akbar v. Watson, 4 F.3d 195, 207 (3d Cir. 1993) (“Such conjecture [that the plaintiff would return to

prison] as to the likelihood of repetition has no place in the application of this exceptional and narrow

grant of judicial power.”)

       In support of his position, Plaintiff cites Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).

In that case, however, the Supreme Court held that a defendant could not render a claim moot by

ceasing its offending conduct after it was sued. This is not what occurred in this case. Plaintiff had



                                                   13
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 14 of 17




been released from the RHU when the case was filed. 5 For that reason, with respect to Plaintiff’s

request for injunctive and declaratory relief, the motion to dismiss will be granted.

       E. Compensatory Damages

       Plaintiff requests compensatory damages in his claims for relief. Defendants contend that

under the Prison Litigation Reform Act (“PLRA”), he may not seek compensatory damages unless

he has physical injuries.

       The PLRA provides that “[n]o Federal civil action may be brought by a prisoner confined in

a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a showing of physical injury.” 42 U.S.C. § 1997e(e). See Mitchell v. Horn, 318 F.3d 523,

533 (3d Cir. 2003) (holding that the PLRA does not permit an inmate to recover Eighth Amendment

compensatory damages for purely emotional trauma of fear of assault unaccompanied by any actual

physical injury).

       The definition of “prisoner” in the PLRA is “any person incarcerated or detained in any facility

who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal

law or the terms and conditions of parole, probation, pretrial release, or diversionary program.” 42

U.S.C. § 1997e(h). The Court of Appeals has observed that “every court of appeals to have considered

the issue has held that the PLRA does not apply to actions filed by former prisoners.” Ahmed v.

Dragovich, 297 F.3d 201, 201 n.10 (3d Cir. 2002).

       Neither the Complaint nor Plaintiff’s brief in opposition to the motion reveal the date when

Plaintiff was released from custody. But his criminal docket, of which the Court may take judicial



5
        Plaintiff contends that “in the course of his confinement he was denied, among other things,
access to counsel, and that Defendants failed to deliver both mail that he sent and mail that had been
sent to him. As such, Plaintiff was incapable of filing while suit while incarcerated in the conditions
he complains of.” Pl’s Br. at 4. Even accepting this argument as true, however, it does not affect the
mootness of his requests for declaratory and injunctive relief after his release.
                                                  14
         Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 15 of 17




notice, indicates that he pled guilty on June 3, 2019, and was sentenced to probation on July 19, 2019.

See public docket, Commonwealth v. Bowman, Docket No. CP-61-CR-000064002018, Court of

Common Pleas of Venango County; https://ujsportal.pacourts.us/DocketSheets/CP.aspx.6

Thus, it appears that Plaintiff was not a “prisoner” when he filed the case and the restrictions of the

PLRA—including the prohibition on recovery for mental or emotional injury suffered while in

custody without a showing of physical injury—do not apply to him. Accordingly, Defendants’

motion to dismiss Plaintiff’s claim for compensatory damages will be denied. 7

       5. Involvement of Secretary Wetzel

       In order to be held liable in a civil rights action, a defendant must have personal involvement

in the alleged wrongdoing. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citations

omitted). “Personal involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence.” Id. See also Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

Defendants move to dismiss all claims against Secretary Wetzel on the ground that Plaintiff has failed

to allege his personal involvement in the events underlying the Complaint.

       Plaintiff asserts two arguments in response. First, he contends that Secretary Wetzel’s name

and signature appear on the cover of the Inmate Handbook, showing his involvement in writing the

policies in it. But Plaintiff cannot state a claim based on prison officials’ failure to comply with

provisions in the Inmate Handbook. Plaintiff also argues that his “placement in solitary confinement

was apparently pursuant to official Department of Corrections policy, which is overseen by Defendant



6
        The Complaint states that Plaintiff remained incarcerated in solitary confinement for another
ten days after entering his guilty plea before finally being released. Complaint, at § 64. (ECF No. 1).
It also appears from Paragraph 4 of the Complaint that Plaintiff was not in custody when the
Complaint was filed. (“Plaintiff Mark Bowman is an adult individual residing at 609 Grove City
Road, Apartment 10, Slippery Rock, Pennsylvania 16057 . . . .”).

7
        If either party disputes this finding, they may file a motion to reconsider on this issue.
                                                  15
          Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 16 of 17




Wetzel, and the failure to provide Plaintiff with any process to address his placement in solitary

custody was part of a pattern of behavior on the part of the Department.” (ECF No. 13 at 5.) That is,

he is alleging that the prison had a “custom” of placing pretrial detainees who are accused of violating

out-of-state probation in the RHU indefinitely and that Secretary Wetzel was aware of and condoned

this custom. See Compl. at 10 (requesting a declaration that this policy violated Plaintiff’s rights).

       The Court of Appeals has held that “[i]ndividual defendants who are policymakers may be

liable under § 1983 if it is shown that such defendants, with deliberate indifference to the

consequences, established and maintained a policy, practice or custom which directly caused [the]

constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (citation omitted). In addition, “a supervisor may be personally liable under § 1983 if he

or she participated in violating the plaintiff’s rights, directed others to violate them, or, as the person

in charge, had knowledge of and acquiesced in his subordinates’ violations.” Id.

        “Policy is made when a decisionmaker possessing final authority to establish municipal

policy with respect to the action issues an official proclamation, policy, or edict.” Kniepp v. Tedder,

95 F.3d 1199, 1212 (3d Cir. 1996) (citation omitted). Customs are “practices of state officials . . . so

permanent and well settled as to virtually constitute law.” Id. (quoting Monell v. New York City Dep’t

of Social Servs., 436 U.S. 658, 691 (1978). In other words, a custom is “an act ‘that has not been

formally approved by an appropriate decisionmaker’ but that is so widespread as to have the force of

law.” Natale v. Camden County Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (quoting Bd. of

County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404 (1997)).

       Thus, even if an official written “policy” appears to prohibit certain behavior, if a plaintiff can

demonstrate that the behavior was tolerated and condoned by policy-making officials, municipal

liability can be established. See Huffman v. City of Prairie Village, Kan., 980 F. Supp. 1192, 1205



                                                    16
           Case 2:20-cv-00135-CRE Document 14 Filed 06/16/20 Page 17 of 17




(D. Kan. 1997) (city had official policy prohibiting sexual harassment, but plaintiff presented

evidence that this conduct was widespread in police department and that policy-making officials were

aware of it).

        Plaintiff has alleged that Secretary Wetzel, a policy-making official, was involved in the

custom of placing certain pretrial detainees in the RHU. The Court finds that at this stage of the

proceedings, these allegations are enough to state a claim. 8 Therefore, the motion to dismiss Secretary

Wetzel will be denied.

                                            V. Conclusion

        For these reasons, Defendants’ motion to dismiss the Complaint will be granted in part and

denied in part. The motion will be granted with respect to all claims brought under the Fourth, Fifth,

and Eighth Amendments, and Plaintiff’s claims for injunctive and declaratory relief. The motion will

be denied with respect to Plaintiff’s due process claims under the Fourteenth Amendment, claims

against Secretary Wetzel, and Plaintiff’s claims for compensatory damages. An appropriate order

follows.

Dated: June 16, 2020

                                              BY THE COURT:

                                              s/Cynthia Reed Eddy
                                              Cynthia Reed Eddy
                                              Chief United States Magistrate Judge


cc:      All Counsel of Record
        (via ECF electronic notification)


8
        It is not clear whether Secretary Wetzel had any involvement with the procedural due process
aspect of Plaintiff’s claim, that is, whether he directed SCI-Mercer to confine Plaintiff to the RHU
indefinitely without providing a reason, a review or an opportunity to appeal, or even knew that this
was occurring. However, the parties have not addressed the issue and the Court cannot resolve it at
this time.
                                                  17
